FILED
                                             United States Court of Appeals
                 UNITED STATES COURT OF APPEALS      Tenth Circuit

                                                        January 24, 2008
                       FOR THE TENTH CIRCUIT
                                                      Elisabeth A. Shumaker
                                                          Clerk of Court
DCR FUND I, LLC, a Florida limited
liability company,

         Plaintiff-Appellee,
                                               No. 05-6232
 v.                                      (D.C. No. 03-CV-772-L)
                                               (W.D. Okla.)
TS FAMILY LIMITED
PARTNERSHIP, an Oklahoma limited
partnership; MOSHE TAL, an
individual; TAL TECHNOLOGIES,
INC., an Oklahoma corporation,

         Defendants-Appellants,

      and

JIM ROTH; STAN INMAN; JACK
CORNETT, as Board of County
Commissioners; FORREST BUTCH
FREEMAN, as Treasurer of Oklahoma
County, Oklahoma; OKLAHOMA
EMPLOYMENT SECURITY
COMMISSION; L.D. RHODES OIL
CO., an Oklahoma corporation; L. D.
RHODES; THE CITY OF
OKLAHOMA CITY, a municipal
corporation,

         Defendants,

 v.

BANK ONE, N.A.; T. VAN
ROBERTS; C. E. RENFRO; KEVIN
BLANEY, BRIDGEVIEW BANK,
N.A.,
          Third-Party-
          Defendants-Appellees,


    SUCCESSOR METROBANK, N.A.,

          Cross-Claimant-
          Appellee.


                            ORDER AND JUDGMENT *


Before O’BRIEN, PORFILIO, and ANDERSON, Circuit Judges.



       In 2001 appellant Tal Technologies Inc. (“TTI”) defaulted under the terms

of a November 8, 1996, promissory note (“Note”) in favor of appellee Bank One,

N.A. (“Bank One”). Bank One subsequently sold the Note to appellee DCR Fund

I, LLC (“DCR”). When TTI failed to comply with DCR’s demands for payment,

DCR filed this action seeking foreclosure of an associated mortgage and the

enforcement of guaranty agreements provided to secure the loan. The




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.

                                        -2-
defendants 1, led by TTI’s president, appellant Moshe Tal, asserted a defense and

numerous counterclaims based on the contention that Bank One had orally agreed

to defer payments under the Note until the completion of a condemnation

proceeding involving property owned by Mr. Tal in downtown Oklahoma City.

The defendants also asserted third-party claims against Bank One based on its

sale of the Note to DCR without disclosing the alleged oral agreement. DCR and

Bank One denied the existence of any such agreement and moved for summary

judgment. On December 6, 2004, the district court granted the motion based

primarily on its determination that any oral deferral agreement between Bank One

and TTI was barred by Oklahoma’s credit agreement statute of frauds, Okla. Stat.

tit. 15, § 140. The court also awarded summary judgment to appellee Bridgeview

Bank, N.A. (“Bridgeview”), which had been brought into the action because of its

interest in the mortgaged property. Defendants appeal, and we affirm.

                      I. Background and Procedural History

A. DCR Note

      The Note is a boiler-plate, one-page document executed by Mr. Tal on

behalf of TTI in the principal amount of $250,000. It provided for 59 monthly



1
       Our use of the generic term “defendants” throughout this order and
judgment refers only to the defendants who filed the instant appeal, TTI, Moshe
Tal, and TS Family Limited Partnership. DCR named several other entities and
individuals because of their possible interests in the property at issue, but the
claims against those parties are not relevant to this appeal.

                                        -3-
payments plus one additional payment, with accrued interest, due on the maturity

date of November 8, 2001. The Note was secured by a first mortgage on TTI’s

property located at 200 S.E. 3rd Street in Oklahoma City (the “TTI property”) and

two guaranty agreements, one provided by Mr. Tal personally and the other by

appellant TS Family Limited Partnership (“TSFLP”). Two provisions of the Note

are relevant here. The “ACCELERATION” clause provided that,

      [a]t option of holder, the unpaid balance of this Note . . . shall
      become immediately due and payable without notice or demand upon
      the occurrence or existence of any of the following events or
      conditions: (a) Any payment required by this Note . . . is not made
      when due . . . .

Aplt. App. Vol. 7 at 2522. The second relevant clause, entitled “ENTIRE

AGREEMENT,” specifically required any future modifications to the Note to be

in writing.

      All parties acknowledge receipt of a copy of this Note and that this
      Note and related documents contain the complete and entire
      agreement between Debtor and Lender and no variation,
      modification, changes or amendments to this Note or related
      documents shall be binding unless in writing and signed by all
      parties.

Id.

      In 1998 TTI stopped making payments under the Note, and Bank One filed

a foreclosure action concerning the TTI property. To avoid the foreclosure, in

March 1999 TTI borrowed enough money to bring the Bank One loan current

from Bridgeview’s predecessor, MetroBank, N.A. To secure this loan, TTI


                                        -4-
granted MetroBank a second mortgage on the TTI property. In exchange for

payment totaling approximately $60,000, Bank One dismissed the foreclosure

action. TTI continued to make payments under the Note until March 2001, when

it again defaulted. It also failed to pay the Note in full upon maturity in

November 2001.

      In July 2002, Bank One sold the Note and assigned its interest in the

mortgage and guaranty agreements to DCR. Shortly thereafter, DCR began its

attempts to collect under the Note by sending demand letters to Mr. Tal in his

capacity as president of TTI. Mr. Tal responded to one such letter on February 2,

2003, by explaining his plan to consolidate DCR’s loan with the Bridgeview loan.

He assured DCR that he was “only a few weeks away from getting everything

line[d]-up.” Id. at 2537. He also “remind[ed]” DCR of Bank One’s alleged

agreement to defer payment under the Note pending the outcome of the

condemnation litigation, which, he explained, was not proceeding as quickly as

anticipated. Id. When DCR requested documentation as to the alleged oral

deferral agreement, however, none was forthcoming. On April 21, 2003, DCR

sent a formal notice of default to TTI, Mr. Tal, and TSFLP, demanding full

payment under the Note in the amount of $233,076.97 plus future interest. When

the defendants failed to meet this demand, DCR filed this action against them and

named Bridgeview as a defendant because of its security interest in the TTI

property.

                                          -5-
B. Bridgeview Loans and the BGE Property

      In addition to the funds it loaned to TTI in March 1999 to stop Bank One’s

foreclosure action, Bridgeview made several other loans to TTI, which it secured

with property owned by Bricktown Grain Elevator Company (“BGE”), another of

Mr. Tal’s related entities. BGE had borrowed money from Bridgeview in January

1999, securing the loan with a first mortgage on property that it owned at 300

S.E. 4th Street in Oklahoma City (“BGE property”). TTI’s March 1999 loan was

secured by a second mortgage on the BGE property in addition to the second

mortgage on the TTI property. In June 1999, TTI borrowed more money from

Bridgeview to fund the ongoing condemnation litigation. This so-called litigation

loan was renewed in October 2000. On May 15, 2001, TTI consolidated the

March 1999 and October 2000 loans by executing a promissory note in favor of

Bridgeview in excess of $200,000. This May 2001 loan was secured by interests

in both the TTI and BGE properties.

      Shortly after DCR filed this action, Bridgeview filed a cross-complaint

against TTI for defaulting on the May 2001 loan. The cross-complaint sought

foreclosure of Bridgeview’s second mortgage on the TTI property, but

specifically reserved Bridgeview’s “right to foreclose other mortgages which

secure the [May 2001] Note against real property other than the [TTI property].”

Id. Vol. 1 at 72. Concurrently, Bridgeview was pursuing a non-judicial

foreclosure of its mortgage on the BGE property. On July 3, 2003, it sent a

                                        -6-
“Notice of Intent to Foreclose by Power of Sale” to BGE and Mr. Tal, advising of

its intent to foreclose the BGE mortgage pursuant to its rights under the January

1999 and May 2001 loan documents. Id. Vol. 4 at 1569-71. On October 20,

2003, Mr. Tal attempted to stop the foreclosure sale by requesting injunctive

relief in this action. The district court denied the application on October 27

because it found that BGE was not a party to, and its property not subject to, this

action. A state court judge also refused to enjoin the sale, and the BGE property

was sold on October 28. Nonetheless, on November 26, Mr. Tal filed a Rule

60(b) motion in this action asking the district court to reconsider or vacate its

denial of injunctive relief. The district court denied that motion on May 17, 2004,

explaining that it had no power to enjoin a sale of land that had already occurred

and that, in any event, it lacked jurisdiction to invalidate the sale of property that

was not part of this action. The court further held that it lacked subject-matter

jurisdiction over the claims that Mr. Tal was attempting to assert concerning the

BGE property because those claims raised no questions of federal law and were

asserted against Oklahoma citizens. 2 The court went on to reject Mr. Tal’s

attempt to invoke the supplemental jurisdiction statute, stating:

      In this case, the court has original jurisdiction – based on diversity
      jurisdiction – over DCR’s claim regarding the TTI note and


2
       Mr. Tal had previously filed a motion seeking to consolidate this action
with one he filed in state court against Bridgeview, its officers, and others for
their involvement in the non-judicial foreclosure sale of the BGE property.

                                          -7-
      mortgage. Tal seeks to interpose state law claims against non-
      diverse defendants regarding a different loan, made by a different
      bank, at a different time, and secured by different real property. The
      claims that Tal seeks to raise are simply not so related to the DCR
      case that they are part of the same case or controversy. Furthermore,
      the values of judicial economy, convenience, fairness, and comity do
      not compel the court’s exercise of supplemental jurisdiction over
      these claims as they are currently being litigated in state court.

Id. Vol. 5 at 1978-79 (quotation omitted).

C. Award of Summary Judgment to DCR, Bridgeview, and Bank One

      Both DCR and Bridgeview moved for summary judgment on their claims

under their respective loan documents relating to the TTI property. Bank One

joined DCR’s motion, seeking dismissal of the third-party claim. Each motion

was accompanied by the relevant promissory notes, mortgage, and guaranty

documents as well as evidence of TTI’s default. Mr. Tal responded on behalf of

the defendants. He conceded executing the relevant loan documents, but argued

that other disputed facts excused TTI’s failure to pay.

      With respect to DCR’s claim, he asserted that his agreement with Bank One

to defer payments under the Note until the conclusion of the condemnation

litigation constituted an executed oral agreement under Oklahoma law that

changed the terms set forth in the Note. He claimed that not only was TTI not in

default, but that DCR should be held liable for breaching the executed oral

agreement. He made similar arguments in response to Bridgeview’s motion,

claiming that MetroBank had orally agreed to extend the line of credit secured by


                                         -8-
the TTI property, but that Bridgeview’s management reneged on the agreement

after assuming control of the bank. He further claimed that Bridgeview’s new

management then coerced him into consolidating the March 1999 and October

2000 loans under extremely unfavorable terms that he agreed to solely because he

had been under intense stress both personally and professionally. He also argued

TTI did not default on the May 2001 loan because Bridgeview, through a pattern

of practice, had agreed to accept irregular payments with the understanding that

TTI’s largest client was usually late in paying TTI’s invoices. Finally, Mr. Tal

argued Bridgeview’s cross-claim was simply an attempt to gain court approval of

its unlawful non-judicial foreclosure sale of the BGE property.

      On December 6, 2004, the district court granted the creditors’ motions,

rejecting as a matter of law all affirmative defenses based on alleged oral

agreements. Specifically, the court concluded the alleged oral agreements, which

contradicted the express terms of the loan documents, ran afoul of the parol

evidence rule, the notes’ integration clauses, and Oklahoma’s statute of frauds.

Given the legal insufficiency of the defense, the court declined to decide whether

the defendants had presented enough evidence to establish the existence of the

oral agreements. The court went on to dismiss the defendants’ counterclaims as

well as the third-party claim against Bank One.

      With respect to Bridgeview’s claim, the court rejected Mr. Tal’s duress

defense as a matter of law because it was not caused by any actions of

                                         -9-
Bridgeview; his stress in May 2001 was caused by a combination of his wife’s

illness and the failure of TTI’s clients to timely pay their bills. Like DCR, the

court concluded that Bridgeview was entitled to foreclose its lien on the TTI

property because the defendants admitted to executing the May 2001 note and

mortgage documents and failed to establish a defense to non-payment. Since the

principal and interest due under that loan was satisfied by the proceeds from the

sale of the BGE property, the court declared Bridgeview’s mortgage a junior lien

on the TTI property, which secured payment of its attorneys fees, as provided

under the loan documents.

      Defendants appeal the district court’s summary judgment ruling as well as

several other orders, as discussed below.

                                   II. Discussion

      Defendants have identified no less than twenty issues for review and

attached to their briefs an appendix consisting of seventeen district court orders

that allegedly contain factual and/or legal errors. Their briefs, however, fail to

substantively address most of the issues raised, and to a large degree, do not

identify which specific orders contain the complained-of errors. While we have

done our best to match the challenged orders with the legal issues substantively

discussed in the briefs, this court will not comb through a voluminous record

searching for legal and factual findings to support vague allusions in the briefs.

See Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir. 1998). After

                                         -10-
carefully considering defendants’ arguments, we conclude they have sufficiently

raised, such that we may adequately address, the following four issues: (a)

whether the district court’s December 6, 2004, order granting summary judgment

in favor of DCR, Bridgeview, and Bank One was correct; (b) whether the court

erred in denying Mr. Tal’s request for injunctive relief with respect to

Bridgeview’s sale of the BGE property and denying his request to assert claims

arising out of the sale; (c) whether the court erred in barring Mr. Tal’s pro se

representation of TTI and TSFLP; and (d) whether it abused its discretion in

denying the defendants’ motion to extend the discovery period.

A. Summary Judgment Ruling

      We review a district court’s grant of summary judgment de novo,

construing all facts and reasonable inferences in the light most favorable to the

non-moving party. Henrie v. Northrop Grumman Corp., 502 F.3d 1228, 1231

(10th Cir. 2007). We must affirm the award of summary judgment if the record

shows “that there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “In

diversity cases our role is to ascertain and apply the proper state law . . . with the

goal of insuring that the result obtained is the one that would have been reached

in the state courts. We review de novo the district court’s rulings with respect to

state law.” Henrie, 502 F.3d at 1231 (quotation omitted).




                                          -11-
      The district court relied on several legal principles in concluding DCR and

Bridgeview were entitled to summary judgment on their foreclosure claims.

However, the application of Oklahoma’s statute of frauds was dispositive and we

can affirm on that basis alone. See Champagne Metals v. Ken-Mac Metals, Inc.,

458 F.3d 1073, 1088 (10th Cir. 2006) (noting this court’s discretion to affirm on

any ground adequately supported by the record). Even if the defendants could

prove the existence of oral agreements that contradicted the terms of the relevant

loan documents and could further establish exceptions to the parol evidence rule

and the notes’ integration clauses, their asserted defenses based on the oral

agreements were conclusively barred by Oklahoma statute.

      Under Oklahoma law, a borrower may not

      maintain an action to enforce or seek damages for the breach of any
      term or condition of [a] credit agreement having a principal amount
      greater than Fifteen Thousand Dollars . . . unless such term or
      condition has been agreed to in writing and signed by the party
      against whom it is sought to be enforced.

Okla. Stat. tit. 15, § 140(B). Credit agreement is defined as

      an agreement by a financial institution to lend money, extend credit
      or otherwise make any other financial accommodation, or to renew,
      extend, modify, rearrange or forebear the repayment of any such
      loan, extension of credit or financial accommodation, but does not
      include any promissory note, real estate mortgage, or security
      agreement.

Id., § 140 (A)(1). This law is “intended to discourage lender liability litigation

and to promote certainty into credit agreements,” Brown v. Founders Bank and


                                         -12-
Trust Co., 890 P.2d 855, 862 (Okla. 1994), and clearly applies to the facts of this

case. There is no dispute that any agreement by Bank One or Bridgeview to

accept deferred payments under the relevant promissory notes would constitute a

credit agreement under § 140, as found by the district court. It is also beyond

dispute that if the parties reached such agreements, they were not reduced to

writing. The assertion of this defense, therefore, raised no disputed material fact

for the jury’s consideration, and summary judgment in favor of DCR and

Bridgeview was therefore proper. See Big John’s Lumber Co. of Muskogee v.

City Bank of Muskogee, 901 P.2d 832, 833-34 (Okla. Civ. App. 1995) (affirming

grant of summary judgment to bank under § 140 because borrower’s conversion

claim was based on alleged oral agreement to lend money in excess of $15,000).

      Defendants contend that the banks’ agreement to accept deferred payments

constituted “executed oral agreements” under Okla. Stat. tit. 15, § 237, sufficient

to modify the terms of the written loan documents notwithstanding the statute of

frauds. 3 We reject this argument because section 237 is inapplicable to the facts

of this case. It has long been established that “the subsequent executed oral

agreement referred to in § 237 . . . must be established by positive, clear and

convincing proof.” Dewberry v. Universal C.I.T. Credit Corp., 415 P.2d 978, 979



3
      Section 237 provides that “[a] contract in writing may be altered by a
contract in writing, or by an executed oral agreement, and not otherwise.”


                                        -13-
(Okla. 1966) (quotations omitted). Furthermore, even once established, an oral

agreement is “ineffective to alter the terms of the written contract until its terms

have been fully executed.” Id. The district court in this case held that “[g]iven

[the] lack of evidence, it [was] not at all apparent that the Tal defendants could

prove by clear and convincing evidence the existence of an executed oral

agreement to defer payment.” Aplt. App. Vol. 9 at 3188 n.9. Our own review of

the parties’ summary judgment papers revealed nothing that would cause us to

disagree with this assessment. Moreover, it is undisputed that even if the parties

took some actions consistent with the alleged oral agreements, such agreements

were never fully executed. Under these circumstances, they could not operate to

alter the terms of the written loan documents, and DCR and Bridgeview were

therefore entitled to summary judgment. See Walker v. Johnson, 227 P. 113, 114

(Okla. 1924) (holding that extinguishment of written contract could not be proved

by unexecuted parol agreement). 4 It follows that the defendants’ third-party claim




4
       Defendants also assert error with respect to the district court’s dismissal of
their conspiracy counter-claim against DCR. Although their argument is
accompanied by citations to a handful of documents in the record, defendants fail
to explain how these documents support a claim for conspiracy, something that is
not obvious to this court. Given their failure to present a cogent argument as to
how the district court erred with respect to these defendants on this issue, we
affirm the dismissal of the conspiracy claim without further discussion. See Scott
v. Hern, 216 F.3d 897, 910 n.7 (10th Cir. 2000) (declining to manufacture a
party’s argument on appeal).

                                         -14-
against Bank One based on its failure to disclose the alleged oral agreement failed

as a matter of law.

B. Bridgeview’s Sale of the BGE Property

      Defendants’ second assertion of error concerns the district court’s rulings

with respect to Bridgeview’s sale of the BGE property. In addition to requesting

injunctive relief to halt the sale, the defendants asserted numerous cross-claims

against Bridgeview after the sale, including claims for conspiracy, abuse of

process, and conversion. In its December 6, 2004, order, the district court

dismissed those claims for the same reasons it denied Mr. Tal’s request for

injunctive relief, concluding that it had no jurisdiction over claims relating to the

BGE property. Defendants appeal both the denial of injunctive relief and the

dismissal of their cross-claims. Instead of addressing the district court’s

jurisdictional analysis, however, they primarily challenge the court’s evidentiary

rulings and focus on reasons why they believe the BGE sale was unlawful. We

need not address those arguments because the district court was correct with

respect to its jurisdiction. We also fail to see how any claims challenging a

foreclosure sale that the state court allowed to proceed could pass muster under

either the Younger abstention or Rooker-Feldman doctrines. 5 We therefore affirm


5
       “The Rooker-Feldman doctrine prevents the lower federal courts from
exercising jurisdiction over cases brought by state-court losers challenging
state-court judgments rendered before the district court proceedings commenced.”
                                                                       (continued...)

                                         -15-
both the district court’s denial of injunctive relief and its dismissal of claims

arising out of Bridgeview’s sale of the BGE property.

C. Mr. Tal’s Pro Se Representation of Corporate Defendants

      Mr. Tal, proceeding pro se, filed a separate brief on appeal challenging

multiple orders denying his requests to personally represent TTI and TSFLP in

this action. His arguments concerning this issue are rambling and confusing, but

generally, he contends that although he is not a lawyer, he is entitled to legally

represent the corporate defendants pursuant to various assignments and his rights

as a corporate officer and lien holder. Additionally, he argues that the rule

requiring a corporation to appear in federal court only through an attorney at law

is unconstitutional. 6 Mr. Tal concedes that he argued this identical issue in Tal v.

Hogan, 453 F.3d 1244 (10th Cir. 2006), which was still pending before this court

when the instant appeal was briefed. We have since rendered a decision in that

5
 (...continued)
Lance v. Dennis, 546 U.S. 459, 460 (2006) (quotations omitted) (per curiam); see
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);
Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). Younger abstention
applies even if the state proceedings are on-going when the federal action is filed
so long as the state action implicates important state interests with which a
federal judgment would interfere. See D.L. v. Unified Sch. Dist. No. 497, 392
F.3d 1223, 1227-28 (10th Cir. 2004) (citing Younger v. Harris, 401 U.S. 37, 54
(1971)).
6
       See, e.g., Harrison v. Wahatoyas, LLC, 253 F.3d 552, 556 (10th Cir. 2001)
(“As a general matter, a corporation or other business entity can only appear in
court through an attorney and not through a non-attorney corporate officer
appearing pro se.”); see also W.D. Okla. L. Civ. R. 17.1 (“Parties who are not
natural persons may not appear pro se”).

                                         -16-
case, however, in which we rejected Mr. Tal’s arguments, holding squarely that

“the district court did not err in denying Tal the right to represent Tal, Inc. and

Bricktown, Inc. pro se and requiring the corporations to secure counsel.” Id. at

1254. For the same reasons discussed in that opinion, see id. at 1254-55, we

reject Mr. Tal’s arguments here. We also agree with the district court that

Mr. Tal’s arguments based on the assignment documents are without merit.

D. Motion to Extend Discovery Period

      On May 4, 2004, the district court entered a scheduling order setting a

discovery cut-off date of September 1, 2004. A week before the cut-off date, the

defendants filed a motion to extend the discovery period, arguing that the case

was too complex to complete discovery within the time allotted, particularly since

counsel for the corporate defendants had only recently entered an appearance.

DCR, Bridgeview, and Bank One countered that an extension of the discovery

period would only reward the defendants’ dilatory conduct. They pointed out that

the court had ordered Mr. Tal to secure counsel for the corporate defendants in

August 2003, but that he had delayed doing so by filing one motion after another

until May 2004. Even so, they argued there was sufficient time between the

corporate counsel’s entry of appearance and the discovery cut-off, and that the

only reason the defendants had not been able to complete discovery was because

they had squandered that time. On September 7, 2004, the district court denied

the motion based on the parties’ responses, without further discussion.

                                          -17-
      The defendants appeal the district court’s order, renewing their argument

that the case was too complex to complete discovery in the time allotted. This

argument erroneously assumes that Mr. Tal was justified in failing to secure

counsel for the corporate defendants for nearly a year after he was ordered to do

so. In short, the defendants have “offered no colorable reason why the discovery

deadline should have been extended.” Bolden v. City of Topeka, Kan., 441 F.3d

1129, 1151 (10th Cir. 2006). Therefore, the district court did not abuse its

discretion in denying the extension.

                      III. DCR’s Request For Attorneys’ Fees

      Finally, we address DCR’s request for appellate attorneys’ fees under both

the express provisions of the Note and Okla. Stat. tit. 12, § 936. Section 936

provides:

      In any civil action to recover . . . on [a] . . . note, bill, negotiable
      instrument . . . , unless otherwise provided by law or the contract
      which is the subject of the action, the prevailing party shall be
      allowed a reasonable attorney fee to be set by the court, to be taxed
      and collected as costs.

The district court granted DCR’s request with respect to fees incurred below, and

we see no reason to deny its request on appeal. See Cadle Co. v. Bianco, 849

P.2d 437, 440 (Okla. Civ. App. 1992) (upholding award of attorneys’ fees under

section 936). Moreover, the Note expressly provided that “[a]ll parties liable for

payment . . . agree to pay reasonable costs of collection, including an attorney’s

fee.” Aplt. App. Vol. 7 at 2522. Since we affirmed the district court’s award of

                                         -18-
summary judgment to DCR on its claims under the Note and guaranty documents,

an award of appellate attorneys’ fees is warranted.

                                  IV. Conclusion

      For the reasons discussed above, we AFFIRM the judgment of the district

court in all respects. We grant DCR’s request for attorneys’ fees on appeal and

REMAND to the district court for the limited purpose of determining the proper

amount.



                                                      Entered for the Court



                                                      Terrence L. O’Brien
                                                      Circuit Judge




                                        -19-